DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Aug. 15, 2022, the applicants have amended claims 10, 16 and 17.
3. Claims 1-3, 5-8, 10, 16, 17, 19-20 and 28-31 are pending in the application. Claims 1-3, 5-8, 19-20 and 28-31 remain withdrawn from further consideration as being directed to non-elected subject matter.

                             EXAMINER’S       AMENDMENT
4. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Mr. Richard F. Kane on Aug. 23, 2022. The following changes have been made in claims:
Cancel claims 1-3, 5-8, 19-20 and 28-31 without prejudice.

5. Claims 10, 16 and 17, renumbered as claims 1-3, are allowed since the applicants have amended claims to overcome written description rejection.

6. The drawings are accepted.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625